DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 24 February 2021.  Claims 15-20 have been cancelled, claims 1-6 and 8-13 have been amended, and claims 21-22 have been added.  Therefore, claims 1-14 and 21-22 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection.
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2021 and 26 February 2021 were filed after the mailing date of the application on 25 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
The Examiner notes that the 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that Applicant never appears to offer a definition of what is meant by “insight” or “insights”, nor what the scope of that/those term(s) may mean. Therefore, where the specification is apparently the best indication of the scope or meaning for a term (see MPEP §§ 2111 and 2111.01), the best apparent discussion of the scope or meaning is Applicant ¶ 0133 indicating an insight may be “driving behaviors, significant locations, recommendations, or the like”, Applicant ¶ 0174 indicating that an offer is an insight, and Applicant ¶ 0225 indicating that “additional insights may be generated with respect to wellness, user activity, and the like. For 
The Examiner specifically asked what this term meant or encompassed at Interview on 26 February 2021 and Applicant responded that advertisements, promotions, offers, etc. as targeted content would be considered to be an insight.
As such, the term “insight” or “insights” is a very broad term that is interpreted as including advertisements, promotions, recommendations, offers, suggestions, and/or interests or preferences - including information that may be used to generate, e.g., recommendations, offers, suggestions, etc.

The Examiner notes that dependent claim 22 recites “deactivate the front-facing image capture device after capturing the self-captured image”; however, the only discussion of this is Applicant ¶¶ 0297 and 0300 mentioning the same deactivating. There is no discussion regarding how this is done, or what extent or granularity is associated with the term “deactivate” – does merely not taking another picture/image indicate or mean that the capture device is deactivated? (i.e., it has stopped taking pictures or images; therefore, inactive or deactivated), or does this require turning the camera or capture device off entirely so that it cannot capture an image? Therefore, the Examiner is interpreting this as any deactivation of the image capture device, such as merely not capturing another image.

The Examiner notes that the restriction indicated 23 December 2020, which is affirmed without in the 24 February 2021 response, was based on including location-based advertising and use of machine learning. Applicant’s amendments herein now include the location-based advertising aspect, and when questioned regarding this at the 23 February 2021 interview, Applicant avowed that she/they “would never” play the game of merely amending to include the restricted material. The Examiner is electing to not restrict at this time based on just the location-based targeting; however inclusion of machine learning at any time in any future amendments is noted as certainly, or HIGHLY likely, to invoke restriction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 8 each recite “receiving … a first insight related to 
For purposes of examination, the Examiner is interpreting this as receiving an insight related to the location entries – the Examiner is assuming that the location entries are presumed to be driving information even though this presumption appears to possibly be, or actually be, a complete fallacy.
Claims 2-7, 9-14, and 21-22 depend from claims 1 and 8, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-7, 9-14, and 21-22 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-14 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a computing device (claims 1-7 and 21-22) and method (claims 8-14), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a computing device, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing device to: passively capture global positioning system data of the computing device over a period of time; transmit the passively captured global positioning system data to a first computing system for storage; execute an application on the computing device, executing the application including: receive user input including photographic identifying information of a user; transmit the photographic identifying information of the user to a second computing system for comparison with pre-stored user identifying information associated with the user; receive, from the second computing system, an indication that the user is authenticated based on the comparison of the identifying information of the user and the pre-stored photographic identifying information; responsive to receiving the causing initiation of a communication session between the computing device and the first computing system storing the passively captured global positioning system data of the computing device, the global positioning system data including a plurality of location entries associated with locations of the computing device at a plurality of times and dates within the period of time; receiving, based on the photographic identifying information of the user, and from the first computing system, the plurality of location entries; transmitting, to the second computing system, the received plurality of location entries; receiving, from the second computing system, a first insight related to driving behaviors of the user, the first insight generated based on processing of less than all of the received plurality of location entries; and displaying the first insight generated based on the portion of the plurality of location entries.
Independent claim 8 recites the same activities as claim 1 above, but is directed to a method, comprising: by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to: perform the same capturing and transmitting of GPS data and execute an application on the computing device, executing the application including: the performance of the same or similar activities via the processor and communication interface.
The claim elements may be summarized as the idea of receiving and comparing user photographic identification information so as to authenticate the information and display an insight (e.g., a recommendation, offer, etc.) based on the authenticated user’s location information. However, the Examiner notes that although this 
The Examiner notes that photographic identification information used for authentication is very widely known and practiced, such as driver license or other photo ID authentication, mug shots, and virtually all valid passports. The instant claims appear to merely indicate or encompass, for example, a “front-facing … self-capture [of] an image of the user” (i.e., a “selfie”) – see claims 4 and 11 – as a computer implementation of this. The claims then, based on this authentication, generally perform location-based advertising, which has been established by precedent as an abstract idea.
The dependent claims (claims 2-7, 9-14, and 21-22) appear to merely indicate an option to process all location entries to receive and display a second insight and offer via the computing device transmitting and receiving to/from the second computing system (claims 2 and 9), the identifying information being a photographic identification of the user (claims 3 and 10), the identifying information including a self-captured image of the user captured via an image capture device of the computing device (i.e., a “selfie”) (claims 4 and 11), the passive capture and the transmission of global positioning system (“GPS”) data performed by a second application executing in the background of the computing device (claims 5 and 12), requesting the GPS data from the first computing system as stored prior to the the application executing on the computing device is downloaded from the second computing system (claim 22). Therefore, the dependent claims appear to be encompassed by the application of the idea and only limit the application of the idea, having the same (if any) additional elements as indicated at the independent claims above.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are a computing device, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing device to: execute an application on the computing device, executing the application, transmit[ing] the identifying information of the user to a first computing system for comparison, initiating a communication session with a second computing system storing pre-stored location data including location entries associated with locations of the computing device at a plurality of times and dates, the location data being associated with the computing device, transmitting, to the first computing system, receiving, from the first computing system (all at claim 1), a method, comprising: by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to: execute an application on the computing device, executing the application including: the performance of the activities via the processor and communication interface (at claim 8), the computing device transmitting and receiving to/from the second computing system (at claims 2 and 9), images captured via an image capture device of the computing device (claims 4 and 11), the passive capture and the transmission of GPS data performed by a second application executing in the background of the computing device (claims 5 and 12), accessing and storing at/by the first computing system prior to the request (claims 6 and 13) and possibly (but only possibly) deactivating the image capture device after capturing the self-captured image (at claim 21), and the application executing on the computing device is downloaded from the second computing system (claim 22).
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. The actual claim activity for the independent claims is merely sending and receiving certain data and displaying – “receive”, “receive”, 
The dependent claims reflect the same additional elements, but also indicate an image capture device of the computing device (claims 4-5 and 11-12), and storage by the second computing system (claims 6 and 13). However, Johnson et al. (U.S. Patent No. 10,402,553, hereinafter Johnson) indicates that “Conventional systems and methods for authentication may apply facial recognition to the user's image. For example, users are asked to capture images of themselves and the images are processed and analyzed by processors on mobile devices” (Johnson at column:lines 1:11-15). Therefore, using an image capture device to capture an image and analyze it for authentication is considered conventional; after all, literally or virtually all drivers licenses and other picture IDs of users are also a conventional means humans have used for decades for verifying or authenticating a person’s identity. Storing of image data for comparison is merely “[s]toring and retrieving information in memory) that MPEP ¶ 2106.05(d)(II) indicates to be established as insignificant, citing to Versata. Therefore, the dependent claims also do not indicate any additional elements that may be considered significantly more than the application of the abstract idea.
Regarding claim 21, the Examiner – as well as many/most other users – turns the camera off on the device being used once the desired/any picture is captured (if for no other reason than to avoid a continuous or large volume of pictures of the 
Regarding claim 22, it does not appear to matter (with respect to eligibility) where the application was downloaded from – if it is the same application and performing the same functions (i.e., literally just receiving and transmitting as indicated by the claims), it would not appear to matter where it was downloaded from. It would appear that only if the application functioned differently based on the download source, and that different functionality were claimed as based on the source (i.e., as opposed to just possibly or perhaps performing an additional function that is permitted to be performed) would the source of download have any impact or significance. Furthermore, the Examiner notes that the “second computing system” from which the application would be downloaded is apparently the “External Data Computing System 740” of Applicant Fig. 8D and Applicant ¶¶ 0113 and 0161; however, this computing system is also indicated by Applicant ¶¶ 0111, 0236, and 0241 as being, or allowed to be, a cloud computing system. Therefore, it would appear that downloading from any computer would be considered to be downloading from the second computing system as part of the cloud that has the application available. As such, first, there does not appear to be any real limitation found here, but second, this is strictly insignificant extra-solution activity and/or a field of use 
As such, the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. There is no change to any of the computer functions. Therefore, the additional elements appear to merely add insignificant extra-solution activity (e.g., displaying) to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use – the general use of a computer to target a user based on the data collected. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the claimed activity (as indicated above) is merely some form of “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” (MPEP § 2106.05(d)(II), citing to Symantec, TLI Comms., OIP Techs., and buySAFE, Inc.) and/or “[a]dding insignificant extra-solution activity to the judicial exception” (i.e., the “displaying”; MPEP § 2106.05(I)(A)). As indicated above, any additional elements of the dependent claims also do not amount to significantly more as well-understood, routine, conventional activity (see the citations above).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are encompassed by the application of the abstract idea and only limit the application of the idea; therefore, they do not add significantly more than the idea. 
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haukioja et al. (U.S. Patent Application Publication No. 2018/0308100, hereinafter Haukioja) in view of Moshfeghi (U.S. Patent Application Publication No. 2011/0035284) and in further view of Nakashima, Ryan, AP Exclusive: Google tracks your movements, like it or not, downloaded from https://apnews.com/article/828aefab64d4411bac257a07c1af0ecb on 3 March 2021, and dated 13 August 2018 (hereinafter, Nakashima).
  
Claim 1: Haukioja discloses a computing device, comprising:
a processing unit comprising a processor (see at least, e.g., ¶¶ 0012, computers of various forms performing the activities described, each requiring a processor, memory with instructions, and execution to perform the activities, 0029-0031, “selfie” as a term of art indicating a digital picture of oneself, indicating a processor and 
a memory unit storing computer-executable instructions, which when executed by the processing unit (0012, 0025, 0029-0031, 0044, as indicated above), cause the computing device to:
execute an application on the computing device (0012, 0025, 0029-0031, 0044, as indicated above), executing the application including:
receive user input including photographic identifying information of a user (0025, “[t]he customer's picture will be taken (or other biometric data sampled) and that customer's client identity will be added to the database”, 0029, “Probabilistic models are computationally performed on facial recognition and featurized biometric data for identification and matching with the guest or client identity account profile database or sign up accounts”, “the consumer pays using facial recognition as a primary or complementary means of proof of payment”, “the user may visit a merchant, order a specific food or drink item, and complete the transaction where the only proof of payment is their face being recognized by the payment technology”);
transmit the photographic identifying information of the user to a second computing system for comparison with pre-stored photographic identifying information associated with the user (0025, “[t]he customer's picture will be taken (or other biometric data sampled) and that customer's client identity will be added to the database”, 0029, “Probabilistic models are computationally performed on facial 
receive, from the second computing system, an indication that the user is authenticated based on the comparison of the photographic identifying information of the user and the pre-stored photographic identifying information (0025, “[t]he customer's picture will be taken (or other biometric data sampled) and that customer's client identity will be added to the database”, 0029, “Probabilistic models are computationally performed on facial recognition and featurized biometric data for identification and matching with the guest or client identity account profile database or sign up accounts”, “the consumer pays using facial recognition as a primary or complementary means of proof of payment”, “the user may visit a merchant, order a specific food or drink item, and complete the transaction where the only proof of payment is their face being recognized by the payment technology”);
Haukioja, however, does not appear to explicitly disclose passively capture global positioning system data of the computing device over a period of time; transmit the passively captured global positioning system data to a first computing system for storage; responsive to receiving the indication that the user is authenticated, causing initiation of a communication session between the computing device and the first computing system storing the passively captured global 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Haukioja with the location services of Moshfeghi in order to provide location 
The rationale for combining in this manner is that providing location entries and receiving and/or displaying an insight or offers based on the location information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the “benefits associated with location-based content and applications” per Moshfeghi as explained above.
Haukioja in view of Moshfeghi, however, does not appear to explicitly disclose passively capture global positioning system data of the computing device over a period of time; and transmit the passively captured global positioning system data to a first computing system for storage. Where both Haukioja and Moshfeghi indicate location identification being via GPS (Haukioja at 0005, 0015, 0020, and 0044; Moshfeghi at 0004, 0036, 0038, et seq.), Moshfeghi indicates this to include longitude and latitude coordinates (Moshfeghi at 0093 and 0100). Nakashima, though, further teaches that “Google … records user movements even when you explicitly tell it not to” (Nakashima at 1), that “if you agree to let it record you location over time, Google Maps will display that history for you in a ‘timeline’ that maps out your daily movements” (Id. at 2), that “Google’s support page on the subject states: ‘You can turn off Location History at any time. With Location History off, the places you go are no longer stored’” (Id.), but “That isn’t true. Even with Location History paused, some Google apps automatically store time-stamped location data without asking” (Id.), in order to “pinpoint your precise latitude and longitude — accurate to Id.). This indicates a passive capture as running in the background - that various respective applications are performing this passive location capture, and it is being transmitted to the server for storage. Therefore, the Examiner understands and finds that passive capture of GPS location data and transmitting that data for storage is applying a known technique to a known device, method, or product ready for improvement to yield predictable results with motivation indicated by Google: to “use location to improve people’s experience” (Nakashima at 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Haukioja in view of Moshfeghi with location capture indicated by Nakashima in order to use passive capture of GPS location data and transmit that data for storage so as to “use location to improve people’s experience”.
The rationale for combining in this manner is that passive capture of GPS location data and transmitting that data for storage is applying a known technique to a known device, method, or product ready for improvement to yield predictable results with motivation indicated by Google: to “use location to improve people’s experience” as explained above.

Claim 3: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device of claim 1, wherein the pre-stored photographic identifying information includes an image of a photographic identification of the user (Haukioja at 0030, “a user may have identifying information uploaded to the service, 

Claim 5: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device of claim 1, wherein passively capturing the global positioning data and transmitting the passively captured global positioning system data for storage by the first computing system is performed by a second application executing in the background of the computing device (Moshfeghi at 0036, “The mobile device receives wireless signals and processes the signals into a location estimate. Typical information used for positioning includes Global positioning System (GPS) signals” and Nakashima at 1-2, the Google apps being a “second application” relative to the selfie authentication as at Haukioja and operating in the background, as combined above and using the rationale as combined above). 

Claim 6: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device of claim 1, further including instructions that, when executed, cause the computing device to: generate, based on user input from the user, a request for user data; and transmit the generated request to the first computing system, wherein the passively captured global positioning data is pre-stored prior to generating the request for user data (Moshfeghi at 0053, 0057, 0062, and 0088, searching as a request for content, and may be based on user input as at 0053, the user inputting the email content, as combined above and using the rationale as combined above). 

Claim 7: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device of claim 1, wherein the plurality of location entries includes longitude and latitude coordinates for each location and a time and date stamp for each location entry (Moshfeghi at 0044, as combined above and using the rationale as combined above).

Claims 8, 10, and 12-14 are rejected on the same basis as claims 1, 3, and 5-7 above since Haukioja in view of Moshfeghi and in further view of Nakashima discloses a method, comprising: by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to perform the activities and limitations as above at claims 1, 3, and 5-7 (as cited above and per the combination above, using the rationale as above).

Claim 22: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device of claim 1, wherein the application executing on the computing device is downloaded from the second computing system (Nakashima at 1-2; where since the apps are “Google apps” and Google is storing the location information in “your Google account” (as per Nakashima at 2), Google would be considered the second computing system per this combination, and the downloading must be, at least somehow or at some level, from Google).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haukioja in view of Moshfeghi and in further view of Nakashima and in still further view of Want et al. (U.S. Patent Application Publication No. 2014/0222798, hereinafter Want).

Claim 2: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device of claim 1, but does not appear to explicitly disclose further including instructions that, when executed, cause the computing device to: display an option to process all of the received plurality of location entries; responsive to receiving user input selecting the option to process all of the received plurality of location entries, transmitting an instruction to the second computing system to process all of the received plurality of location entries; receive, from the first computing system and based on the processed all of the received plurality of location entries, at least a second insight and an offer; and display the at least a second insight and the offer. Where the location-based service provision of Moshfeghi is performing a search for information or content related to the location data (Moshfeghi at 0053, 0057, 0062, 0088), it does not appear specific regarding a user option to select data. Want, however, teaches that “the value of information or multimedia content to a given user arises from its link to that user's prior experiences in the real world” (Want at 0014) and therefore “provide[s] systems and methods for incorporating previously visited real world geographic locations into a search query. A client performing a search is provided with the option to select, … one or more user-level geographic locations on an individual basis, the entire list of user-level 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Haukioja in view of Moshfeghi and in further view of Nakashima with the data selection option of Want in order to provide location selection option to consider all location entries to provide and display a second insight and offer.
The rationale for combining in this manner is that providing location selection option to consider all location entries to provide and display a second insight and offer is applying a known technique to a known device, method, or product ready for .

Claims 4, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haukioja in view of Moshfeghi and in further view of Nakashima and in still further view of Zhang (U.S. Patent Application Publication No. 2015/0062354).

Claims 4 and 11: Haukioja in view of Moshfeghi and in further view of Nakashima discloses the computing device and method of claims 1 and 8, further including instructions that, when executed, cause the computing device to:
activate a image capture device of the computing device (Haukioja at 0030, “a user may have identifying information uploaded to the service, such as a selfie photograph or other biometric data”, see also 0029, 0031 indicating a selfie as uploaded); and 
self-capture an image of the user via the image capture device, wherein the user input including photographic identifying information of the user includes the self-captured image of the user (Haukioja at 0030, “a user may have identifying information uploaded to the service, such as a selfie photograph or other biometric data”, see also 0029, 0031 indicating a selfie as uploaded). 
Haukioja in view of Moshfeghi and in further view of Nakashima, however, does not appear to explicitly disclose that the captured selfie is captured via a front-facing 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Haukioja in view of Moshfeghi and in further view of Nakashima with the convenience or utility of front-facing cameras per Zhang order to self-capture an image of the user via use of a front-facing camera since the front-facing camera prevalent, or becoming prevalent, in devices such as smartphones and tablets is useful for capturing a user’s self-portrait.
The rationale for combining in this manner is that self-capture of an image of the user via use of a front-facing camera or image capture device is applying a known technique to a known device, method, or product ready for improvement to yield 

Claim 21: Haukioja in view of Moshfeghi in further view of Nakashima and in still further view of Zhang discloses the computing device of claim 4, further including instructions that, when executed, cause the computing device to: deactivate the front-facing image capture device after capturing the self-captured image (Zhang at 0016, deactivate the camera; using the combining and rationale as at the combination above; the Examiner noting that the deactivation would be, or must be, after the taking of the picture since the deactivation disables the camera from capturing images – as such, deactivation before or during the self-image capture would result in no image)

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.

Applicant first argues that “the claims are not directed to any of the enumerated groupings of abstract ideas” (Remarks at 9); however, the claims specifically indicate “user input” for the “photographic identifying information of a user”, which indicates that the claims are still reliant on human/user activity. Further, as noted above, the photographic authentication appears no different than the long-established practice Affinity Labs v. Amazon.com and Intellectual Ventures v. Cap One Bank ‘382 patent (cited by the Affinity Labs decision as establishing this as an abstract idea).
Applicant then alleges that “the claims integrate any alleged abstract idea into ‘a practical application’" (Remarks at 10). Applicant attempts to support this allegation by indicating that “the claims recite several particular devices interacting, causing initiation of communication sessions between devices to facilitate transmission of data, and describe particular steps directed to transmission of data, analysis of data and executing particular steps based on the analysis of the data” (Id. at 11); however, the “particular devices” are merely generic or generalized computers such as a/the “first computing system” and “second computing system”. Further, the “sessions”, “transmission[s]”, “particular steps”, etc. at the claims is merely “Receiving or transmitting data over a network” that MPEP § 2106.05(d)(II) indicates as insignificant per the precedent of Symantec, TLI Comms., OIP Techs., and buySAFE. Applicant then alleges that “Clearly features such as” every element of the claim (except the user input and transmission of the photographic identifying information of a user) “integrate any alleged abstract idea into a practical application”. This is not an argument indicating what element or why an element, or a combination of elements, overcomes the rejection – this is a general allegation of 
Regarding the analysis of data and executing particular steps based on the analysis of the data, as argued, the Examiner notes that this is part of the abstract idea – targeting the user based on location information. Therefore, this is NOT related to an additional element that may constitute a practical application.
Applicant then makes the same allegations, ostensibly with respect to Step 2B analysis (per Remarks at 12), including the same indication that virtually all the claim elements (save taking and sending the selfie), when considered “both alone and in combination … recite significantly more than the judicial exception itself” (Id.). However, as indicated above, This is not an argument indicating what element or why an element, or a combination of elements, overcomes the rejection – this is a general allegation of patentability that implies that even Applicant cannot specifically identify the practical application or how the claim elements (individually or as a combination) constitute a practical application. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Cook, Steve, How the selfie is revolutionizing mobile payments!, from Finextra.com, downloaded from https://www.finextra.com/blogposting/12336/how-the-selfie-is-revolutionising-mobile-payments on 17 December 2020, and dated 8 March 2016.
Thadani, Trisha, Companies Try Out Selfies as Password Alternatives, from The Wall Street Journal, downloaded from https://www.wsj.com/articles/companies-try-out-selfies-as-password-alternatives-1476661046 on 17 December 2020, and dated 17 October 2016.
Liao, Shannon, Facebook uses selfies as login authentication for suspicious activity, from TheVerge.com, downloaded from https://www.theverge.com/2017/11/29/16716278/facebook-tests-selfies-login-verification-face on 17 December 2020, and dated 29 November 2017.
Vincent, James, MasterCard unveils ‘selfie’ security checks, says heartbeat authentication could follow, from TheVerge.com, downloaded from https://www.theverge.com/2016/2/23/11098540/mastercard-facial-recognition-heartbeat-security on 17 December 2020, and dated 23 February 2016.
Strom, David, The Rise of the Selfie Authentication as a New Security Factor, from SecurityIntelligence.com downloaded from https://securityintelligence.com/the-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622